DETAILED ACTION
This Final office action is in response to amendment filed on 11/01/2021. Claims 1-4, 6, 9-14, 16, 19, and 20 are pending. Claims 5 and 15 are cancelled. Claims 1 and 11 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejection:
Applicant's arguments, filed 11/01/2021, with respect to amended of independent claims 1 and 11 under 35 USC 103, to the combination of Singh, Wampler and Koster, have been fully considered but are not persuasive.
Argument 1 (Pg. 9-11): The applicant alleges that the combination of Singh, Wampler and Koster does not teach or suggest amended claim 1 recites, in part: autonomously determining ... a quality metric associated with the communication session, wherein the quality metric is a numeric value associated with one or more of a confidence of the first machine in an intent of the human user as determined by the first machine and a confidence of the first machine in an answer determined in response to the user input and the intent of the human user as determined by the first machine; autonomously ranking ... the communication session between human user and first machine based the sentiment metric and the quality metric.
Response: The examiner respect fully disagrees with the applicant. The examiner has updated her mapping of Singh to show support for this limitation in Fig:3C and [0053]-[0054]; the content of the communication session is monitored, for example, by intercepting the messages between the user and the virtual agent 107 a and determines the service level of the virtual agent 107 a based on number of occurrence of a keyword in content of the communication session such as determine quality metric of communication session between Virtual agent and user based on determined number of occurrence of keywords of communication session, further see into [0054]; at step 327, number of occurrences of the 
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims 1 and 11. Therefore, the given 35 U.S.C. 103 rejection has been remains sustained for claims 1 and 11. The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 11-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amit Singh et al. (US Publication 20110141919 A1, hereinafter Singh), in further view of Wampler; Christopher (US Publication 20090245500 A1, hereinafter Wampler) and in a view of Karl H. Koster et al. (US Patent 10021245 B1, hereinafter Koster).

Regarding Claim 1 is an independent claim, Singh
receiving, using one or more processors, user input from a human user in a communication session between the human user and a first machine (Singh: Fig:4 and [0058]; graphical user interface 400 provides an instant communication such as chat-based interface 401 for communication between a customer or user and a customer support system (e.g., the customer support system 101 of FIG.1A, (“Human user “JOHN SMITH” and first machine “LIVE AGENT” communication through chat-based interface 401”); 
autonomously determining, using the one or more processors, a sentiment metric of the user input from the human user based on one or more sentiment criteria, wherein the sentiment metric represents an attitude of the human user (Singh: Fig:3A and [0048]; At step 301, the content of the communication session between the user and the virtual agent (e.g., virtual agent 107 a of FIG. 1A) is monitored by intercepting messages between the user and virtual agent 107 a, further see into [0049]; step 305, it is determined whether the intercepted messages satisfy the pre-defined keywords and/or emoticons, further see into [0050]; pre-defined keywords and/or emoticons can include words associated with profanity, emoticons or textual expressions indicating frustration and/or anger of the user, etc, (“determined sentiment metric based on pre-defined keywords, emoticons or textual expression which indicating user attitude”)); 
autonomously determining, using the one or more processors, a quality metric associated with the communication session (Singh: Fig:3C and [0053]; determines the service level of the virtual agent 107 a based on number of occurrence of a keyword in content of the communication session, (“determine quality metric of communication session between Virtual agent and user based on determined number of occurrence of keywords of communication session”)), wherein the quality metric is a numeric value associated with one or more of a confidence of the first machine in an intent of the human user as determined by the first machine and a confidence of the first machine in an answer determined in response to the user input and the intent of the human user as determined by the first machine (Singh: Fig:3C and [0053]; process 320 determines the service level of the virtual agent 107 a based on number of occurrence of a keyword in content of the communication session. At step 321, the content of the communication session is monitored, for example, by intercepting the messages between the user and the virtual agent 107 a, further see into [0054]; at step 327, number of occurrences of the pre-defined keyword is determined. For example, a counter can be defined for each detected pre-defined keyword, and the value of the counter can be increased each time that particular pre-defined keyword is repeated (examiner consider value of counter as numeric value of quality metric”). At step 329, the number of occurrence of the pre-defined keyword is compared to pre-defined threshold for that particular keyword and it is determined whether the threshold is satisfied (“[0034]; if the pre-defined rules and/or keywords are satisfied, it is a determination that level of service provided by the virtual agent is lower than expected service level”)); 
autonomously ranking, using the one or more processors, the communication session between human user and first machine based the sentiment metric and the quality metric (Singh: [0034]; the pre-defined rules and/or keywords are defined based on service level requirements. Therefore, if the pre-defined rules and/or keywords are satisfied, it is a determination that level of service provided by the virtual agent is lower than expected service level (“examiner consider determined different service level as different level of ranking”), further see into [0057]; processes 300 (“process 300, messages between the user and the virtual agent are checked for presence of keywords and/or emoticons which is entiment metric”) , 310, 320 (“process 320 determines the service level of the virtual agent 107a based on number of occurrence of a keyword in content of the communication session which is quality metric), and 340 are provided, it is contemplated that any combination of these processes and/or other processes can be used to determine level of service provided by the virtual agent 107 a); 
determining, using the one or more processors, based on the ranking, to recommend human agent intervention in the communication session between the human user and the first machine (Singh: [0059]; Live agent 109 a of FIG. 1A can intercept and/or barge-in the chat communication session, in the graphical user interface 400, when it is detected that customer support level is below a required level); 
sending for presentation to a human agent, using the one or more processors, a user interface including a first portion and a second portion (Singh: Fig:5 and [0061]; FIG. 5, the alert monitor 113 can include a notification dashboard 501 (“Examiner consider as a first portion”) configured to present contents in content box 503 (“Examiner consider as a second portion”)), 
However Singh may not obviously recite every aspect of
the first portion of the user interface including a plurality of session indicators, the plurality of session Page 2 of 12 Application No. 16/235,826Atty. Dkt. No. 10219-07889 USindicators including a first session indicator associated with the communication session and a second session indicator associated with a second communication session between a second human user and the first machine, the first session indicator having a first visual characteristic based on the ranking, the first visual characteristic visually indicating that intervention by the human agent is recommended based on the ranking, the second session indicator having a second visual characteristic visually different from the first visual characteristic, the second visual characteristic associated with a ranking of the second communication session for which intervention has not been recommended, 
the second portion of the user interface presenting content of a selected communication session responsive to selection, 
by the human agent, of the selected communication session in the first portion of the user interface; 
receiving, using the one or more processors, a selection, by the human agent, of the first session indicator in the first portion of the user interface; and 
responsive to receiving the selection of the first session indicator by the human agent, sending for presentation, using the one or more processors, content of the communication session for presentation to the human agent; 
receiving input from the human agent, the input from the human agent requesting intervention in the communication session; and 
However, Wampler
the first portion of the user interface including a plurality of session indicators  (Wampler: Fig:4 and [0038]; an agent interface window 402 illustrates a list of currently live chat sessions 420 that is assigned to the live agent, (“Examiner consider window 420 as first portion of the user interface”)), the plurality of session Page 2 of 12 Application No. 16/235,826Atty. Dkt. No. 10219-07889 USindicators including a first session indicator associated with the communication session and a second session indicator associated with a second communication session between a second human user and the first machine (Wampler: Fig:4 and [0038]; “a chat identifier number (“chatID”). further see into [0038]; Chat sessions that are being handled successfully by the AI system 122, such as a chat session 424 with a ChatID “178919397”, are displayed in the list as entries with white backgrounds”, (“Examiner considered a chat identifier number (“chatID”) as session indicator which associated between human user and AI system (machine). Chat session with ChatID 170919301 associeted between first human user and first machine and chat session with ChatID “178919397” associated between second human user and first machine”), the first session indicator having a first visual characteristic based on the ranking, the first visual characteristic visually indicating that intervention by the human agent is recommended based on the ranking (Wampler: Fig:5 and [0039]; In step 216, the message from the customer will be routed to the live agent assigned to the chat session along with an alert notifying the live agent that this particular chat session requires manual intervention, further see into [0039]; the live agent is alerted through a red background for the chat session 422 in the list of currently live chat sessions 420, as illustrated in a screen capture 500 of FIG. 5)), the second session indicator having a second visual characteristic visually different from the first visual characteristic, the second visual characteristic associated with a ranking of the second communication session for which intervention has not been recommended (Wampler: Fig:5 and [0039]; (“See into Fig:5, ChatID 170919301 associated between first human user and first machine and chat session alerted through a red background with notifying that live agent requires manual intervention for particular chat session and chat session with ChatID “178919397” associated between second human user and first machine displayed in the list as entries with white background to indicate that session that are being handled successfully by the AI system and live agent does not requires manual intervention for particular chat session”), 
the second portion of the user interface presenting content of a selected communication session responsive to selection (Wampler: Fig:4 and [0038]; select a chat session, such as a chat session 424 with a ChatID “178919301”, to monitor the interaction between the customer and the AI system 122 using a live agent chat window 430 (“Examiner consider window 430 as second portion of the user interface”)), 
by the human agent, of the selected communication session in the first portion of the user interface (Wampler: Fig:4 and [0038]; live agent may: select a chat session, such as a chat session 424 with a ChatID “178919301”); 
receiving, using the one or more processors, a selection, by the human agent, of the first session indicator in the first portion of the user interface (Wampler: Fig:4 and [0038]; live agent may: select a chat session, such as a chat session 424 with a ChatID “178919301”, (“obviously user can select an alert message “422” from first portion 420”)); and 
responsive to receiving the selection of the first session indicator by the human agent, sending for presentation, using the one or more processors, content of the communication session for presentation to the human agent (Wampler: Fig: 4 and [0038]; live agent may: select a chat session, such as a chat session 424 with a ChatID “178919301”, to monitor the interaction between the customer and the AI system 122 using a live agent chat window 430. The selected chat session 424 is indicated in the list of currently live chat sessions 420 by a hi-lighted entry); 
receiving input from the human agent, the input from the human agent requesting intervention in the communication session (Wampler: Fig:4 and [0038]; live agent may: select a chat session, such as a chat session 424 with a ChatID “178919301”, (“obviously user can select an alert message “422” from first portion 420 with an alert notifying the live agent that this particular chat session requires manual intervention”)); and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for virtual agent session monitoring and barge-in of the Singh with further a method for artificial intelligence (AI)-assisted live agent chat system allows a single live agent through an agent interface window as taught by Wampler especially noting that Wampler teaches the ability to recommend based on specific rules which combined with Singh’s ability to rank conversations as level of service provided by the virtual agent would lead to recommending intervention based on the ranking. One would have been motivated to make such a combination so to provide proper customer support and service through online chat and instant messaging systems provide a less costly and efficient use of an agent's time.

However Singh and Wampler may not obviously recite every aspect of
applying a third visual characteristic to the first session indicator responsive to receiving the input from the human agent requesting intervention in the communication session, the third visual characteristic indicating that the human agent has intervened in the communication session.
However, Koster teaches:
applying a third visual characteristic to the first session indicator responsive to receiving the input from the human agent requesting intervention in the communication session, the third visual characteristic indicating that the human agent has intervened in the communication session (Koster: Fig: 4, Col:17 and Ln:56-62; The chat bubbles icon 432 represents the interactive dialogue nature of chat messages, but other symbols may be used to represent this channel type. In this case, the chat communication session is also marked as “ACTIVE”, indicating that the chat is in progress, further see into Col:18 and Ln:39-42; text CSI 440, which is characterized by the text icon 442. The text CSI 440 has an “ACTIVE” status, and the corresponding telephone number is shown, further see into Col:9 and Ln:40-48 the communication session may have a “pending” or “awaiting review” status, which indicates the existence of a non-voice communication session, which has not been accepted or reviewed by the agent. This may reflect, e.g., a non-voice communication session pending a queue. Once the agent has accepted and/or reviewed the communication session, the status may be changed to another state, such as “accepted” or “active.”, (“Examiner considered change into status from “pending or awaiting” to “active” as a third visual characteristic”)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for virtual agent session monitoring and barge-in of the communication session by a live agent as taught in Singh and Wampler with further a method for providing communication session status indications comprising visual status information and audible status information to an agent in a contact center as taught by Koster. One would have been motivated to make such a combination so to providing status information to an agent both aurally and visually related to the multiple communications sessions in an easy-to-use and intuitive manner, so as to minimize agent training time, to avoid interruption due to distractions, and generally provide greater agent efficiency in interacting with the system.

In response to claim 2, is a dependent on claim 1, Singh, Wampler and Koster disclose a method further comprising:
wherein the first machine includes an artificial intelligence, or a virtual assistant (Singh: Fig:1A and [0015]; virtual agents 107 a-107 n), or a chatbot.

In response to claim 3, is a dependent on claim 1, Singh, Wampler and Koster disclose a method further comprising:
wherein the sentiment metric of the user input is determined based on a trend of sentiment during the communication session (Singh: [0050]; the pre-defined keywords and/or emoticons can include words associated with profanity, emoticons or textual expressions indicating frustration and/or anger of the user, etc).

In response to claim 4, is a dependent on claim 1, Singh, Wampler and Koster disclose a method further comprising:
wherein the sentiment metric is determined based on one or more of presence of offensive language, emoji’s usage, punctuation usage, font style, use of letter capitalization, vocal analysis, Singh: [0028]; determining presence of keywords in the content of the communication session can include determining presence of an emoticon (e.g., textual expressions representing a mood or facial expression of the user—such as 
    PNG
    media_image1.png
    42
    29
    media_image1.png
    Greyscale
, further see into [0050]; pre-defined keywords and/or emoticons can include words associated with profanity, emoticons or textual expressions indicating frustration and/or anger of the user, etc,).

In response to claim 6, is a dependent on claim 1, Singh, Wampler and Koster disclose a method further comprising:
wherein determination of the sentiment metric (Singh: Fig:3A and [0049]; “see Fig:3A, At step 305, it is determined whether the intercepted messages satisfy the pre-defined keywords and/or emoticons, if not it re-performed again from At step 301 monitored by intercepting messages between the user and virtual agent”), the quality metric (Singh: Fig:3A and [0052]; step 315, it is determined if the pre-defined duration of the communication session is satisfied, further see info Fig:3C and [0053]; step 325, it is determined whether a pre-defined keyword is present in the intercepted message, and further see into Fig:3D and [0056]; “ability or inability of the virtual agent 107 a to provide an answer is checked at step 347” if all condition not satisfied than if not it re-performed again from first step to monitored by intercepting messages between the user and virtual agent”), and the ranking are performed responsive to receipt of the user input from the human user, and re-performed after a subsequent input is received from the human user (Singh: Fig:1B and [0033]; At step 133, the monitored content of the communication session is analyzed according to a pre-defined rule (and/or keywords), and a determination is made whether the pre-defined rule is satisfied. The process 130 continues to monitor content of the communication session between the user and the virtual agent if the pre-defined rule is not satisfied).  

claim 9, is a dependent on claim 1, Singh, Wampler and Koster disclose a method further comprising:
However Singh and Koster may not obviously recite every aspect of
receiving input from the human agent requesting assistance from a second machine; 
initiating a third communication session with the second machine; and 
providing a third portion of the user interface displaying a communication session between the human agent and the second machine that includes a response from the second machine to an inquiry received from the human agent.
However, Wampler teaches:
receiving input from the human agent requesting assistance from a second machine (Wampler: Fig:4 and [0046];  the live agent has the ability to both enable/disable the AI system 122 for a particular chat session using an AI system toggle 436 in the live agent chat window 430, further see into [0045]; a transferring of a chat session from the current live agent to another live agent through the use of a “Transfer Chat” button 462); 
initiating a third communication session with the second machine; and providing a third portion of the user interface displaying a communication session between the human agent and the second machine that includes a response from the second machine to an inquiry received from the human agent (Wampler: Fig:4 and [0041]; determined in step 210, the AI system 122 is enabled to generated proposed messages but is disabled from automatically sending a response to the customer, then the AI system 122 will present the one or more responses generated in step 208 to the live agent in step 220 as the message is routed to the live agent in step 216, further see into [0041]; proposed responses are listed in a proposed message panel 440 in the live agent chat window 430).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for virtual agent session monitoring and barge-in of the communication session by a live agent as taught in Singh with further a method for artificial intelligence (AI)-assisted live agent chat system allows a single live agent through an agent interface window as taught by Wampler. One would have been motivated to make such a combination so to provide proper 

Claim 11 is similar in scope to claim 1 and is rejected similarly.
Claim 12 is similar in scope to claim 2 and is rejected similarly.
Claim 13 is similar in scope to claim 3 and is rejected similarly.
Claim 14 is similar in scope to claim 4 and is rejected similarly.
Claim 16 is similar in scope to claim 6 and is rejected similarly.
Claim 19 is similar in scope to claim 9 and is rejected similarly.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Wampler and Koster, as applied to claim 1 and 11 above, and further in view of Anatoly Roytman (US Publication 20170017694 A1, hereinafter Roytman).

In response to claim 10, is a dependent on claim 1, Singh, Wampler and Koster disclose a method further comprising:
However Singh, Wampler and Koster may not obviously recite every aspect of
receiving a request, on behalf of the human agent, to end intervention by the human agent, wherein, responsive to receiving the request to end intervention by the human agent, the communication session continues between the human user and the first machine.
However, Roytman teaches:
receiving a request, on behalf of the human agent, to end intervention by the human agent, wherein, responsive to receiving the request to end intervention by the human agent, the communication session continues between the human user and the first machine (Roytman: Fig:8 and [0104]; a first operation 802, a handover request is received from the live agent. In particular, the live agent may see that the remaining queries to be resolved with the user can be handled by a virtual assistant. Alternatively, the routing module 104 may intercept messages, and detect that remaining user queries can be resolved by a virtual assistant, and propose to the live agent to perform a handover, further see into [0106]; interaction sequence provides one example of processing of a query according to an embodiment of the present disclosure).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for virtual agent session monitoring and barge-in of the communication session by a live agent as taught in Singh with further a method for responding to a user query using artificial intelligence as taught by Roytman. One would have been motivated to make such a combination so that provide as artificial intelligence, are in use to communicate with clients or customers such as the cost of implementing an artificial intelligence solution is a fraction of the cost of employing people to perform the same role.

Claim 20 is similar in scope to claim 10 and is rejected similarly.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804,10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354,1361, 47 USPQ2d 1516,1522-23 (Fed. Cir. 1998).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145